Citation Nr: 0945838	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss is a result of his active duty 
military service. 

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is a result of his active duty military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. 
§ 3.303 (2009).



\

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for bilateral hearing loss and tinnitus is a full grant of 
the benefits sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and the implementing regulations.  

The Veteran contends that his hearing loss and tinnitus are 
the result of noise exposure from artillery fire and working 
in the motor pool.  Therefore, he contends that service 
connection is warranted for his hearing disabilities. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate that 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate 
diagnoses of bilateral hearing loss and tinnitus.  
Specifically, at a February 2008 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
65
65
LEFT
45
55
75
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The Veteran was diagnosed with mild to moderately severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear hearing 
loss in the left ear.  Additionally, a January 2007 private 
opinion and March 2008 VA opinion state that the Veteran has 
bilateral sensorineural hearing loss.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  

With regard to tinnitus, such disorder is readily observable 
by laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Therefore, the Veteran is competent to 
describe his tinnitus symptomatology, and these subjective 
complaints have been documented by the medical evidence of 
record, to include the January 2007 private and February 2008 
VA opinions.  As a result, the Board finds that the Veteran 
has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the Veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in June 1968.  Therefore, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  In this regard, the Board observes that there are 
conflicting medical opinions of record as to the existence of 
a nexus between the Veteran's hearing loss and tinnitus and 
his military service.  The Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza at 506; Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The February 2008 VA examiner stated that the Veteran's 
bilateral hearing loss and tinnitus were not caused by or the 
result of noise exposure during military service, but were 
due to civilian noise exposure.  The basis for this opinion 
was that there were three audiograms in the claims file dated 
from October 1964 to April 1968 showing normal hearing 
bilaterally.  

In contrast, the January 2007 private opinion by CN states 
that the Veteran's hearing loss and tinnitus much more likely 
than not began as a direct result of his active duty military 
service, which she noted included noise exposure from 
artillery fire, pneumatic tools, and diesel and gasoline 
engines.  Additionally, a March 2008 VA examiner opined that 
the Veteran had noise-induced hearing loss and that, even 
though the Veteran had operated heavy equipment since 
service, [the military] was partially responsible for the 
hearing loss.  The March 2008 examiner does not offer an 
opinion as to the etiology of the tinnitus. 
 
The Board observes that neither the March 2008 VA examiner 
nor CN indicate that they reviewed the Veteran's entire 
claims file.  However, the lack of review of the claims file 
does not alone nullify the value of a medical opinion if the 
history provided to the medical professional was an accurate 
reflection of the Veteran's history as documented in the 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (indicating that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  In this regard, the 
Board notes that the March 2008 VA examiner noted both the 
Veteran's in-service and post-service noise exposure; 
therefore, she had an understanding of the potential causes 
of the Veteran's hearing loss.  In fact, she attributed the 
current severity of the Veteran's hearing loss to both 
sources.  The Board also does not find the fact that the 
examiner did not consider the in-service audiograms reduces 
the value of the opinion as she indicated that the Veteran's 
in-service noise exposure was sufficient to have caused his 
hearing loss to some degree.

With respect to the January 2007 letter from CN, the Board 
observes that she does not document any reports of post-
service noise exposure.  Therefore, she did not have a 
complete picture of the Veteran's noise exposure history.  
This fact greatly reduces the probative value of this 
opinion.  However, the Board finds that this opinion still 
retains some probative weight as CN indicates that she finds 
the Veteran's in-service noise exposure to have been 
sufficient to cause his current bilateral hearing loss and 
tinnitus.  Thus, the Board still affords some probative 
weight to the opinion.  

In sum, the Board is presented with three opinions that are 
based on the examination of the Veteran and his reported in-
service noise exposure.  Two of these opinions indicate 
consideration of both the Veteran's in-service and post-
service noise exposure, but offer contradictory conclusions.  
As both opinions were based on an accurate understanding of 
the Veteran's in-service and post-service noise exposure, the 
Board finds that they are of at least equal weight.  Further, 
the Board notes the positive opinion by CN, to which, as 
discussed above, the Board assigns some probative value.  
Therefore, the Board determines that the evidence with regard 
to a relationship between the Veteran's current bilateral 
hearing loss and his military service is in equipoise.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Finding 
that there is such a balance of the evidence, the Board 
grants service connection for bilateral hearing loss. 

With respect to the tinnitus claim, the Board also affords 
the benefit of the doubt to the Veteran.  The Board again 
notes that the March 2008 VA examiner did not address the 
etiology of the Veteran's tinnitus.  The February 2008 VA 
examiner determined that the Veteran's tinnitus was not 
related to service, and the January 2007 opinion by CN 
indicates that the tinnitus is related to service.  As 
discussed, CN does not acknowledge the Veteran's post-service 
noise exposure; the February 2008 VA examiner does not 
explain why he apparently dismissed the Veteran's report of 
in-service onset of his tinnitus symptoms.  The Board 
observes that the Veteran has stated consistently, to include 
his Board testimony, his subjective complaints to CN, and his 
subjective complaints to the February 2008 VA examiner, that 
the tinnitus began in his military service.  In consideration 
of all of these facts, the Board also finds that the evidence 
relating the Veteran's tinnitus to his military service is 
also in equipoise.  Accordingly, service connection for 
tinnitus is granted. 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


